DISCIPLINARY PROCEEDINGS
PER CURIAM*.
On January 8, 1993, this court suspended respondent from the practice of law for a *598period of eighteen months for commingling and conversion- of client funds. In re: Ales-si 610 So.2d 792 (La.1993), clarified, 612 So.2d 72 (La.1993). On April 5, 1995, respondent filed a petition for reinstatement pursuant to Supreme Court Rule XIX, § 24. The disciplinary counsel filed a formal motion opposing respondent’s readmission, and requested a hearing pursuant to Supreme Court Rule XIX, § 24(F).
After a hearing, the hearing committee recommended that respondent be reinstated. The matter was submitted to the disciplinary board. On April 22, 1996, the disciplinary board issued its recommendation to this court that respondent be reinstated to the practice of law, subject to three conditions.
Upon review of the hearing committee and disciplinary board findings and recommendations, and considering the transcript and record, it is the decision of this court that Rick A. Alessi be reinstated to the practice of law, subject to the following conditions:
1. That he pay the costs owned to this court for his previous disciplinary proceeding within 30 days from the date of the finality of this decision and file documentation of payment with the disciplinary board;
2. That he complete 15 MCLE credit hours prior to December 31, 1996 and that he submit proof of completion by filing a copy of his MCLE report in the diseiplinaxy board’s record of these proceedings.
3. That he pay all costs of these proceedings which shall include all costs owed to the disciplinary board and to this court for the lodging of the record with this court.
BLEICH, J., dissents and would deny the writ.

 Johnson, J., not on panel. Rule IV, Part 2, § 3.